DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 8-9, 15-17, 24-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 23-24 and 27 are objected to because of the following informalities:  the amended claims read in part “wherein there is an gap” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 15, 23-24, 26-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meitl et al. (US 2017/0047306), hereinafter Meitl.
	Meitl discloses;
Claim 1. A micro device structure, comprising: a carrier structure (10), comprising: a carrier (12); and a plurality of transfer units (sets of three posts, 14) disposed on the carrier, wherein each of the transfer units comprises a plurality of transfer parts (14), the transfer parts include an electrical insulation material (Meitl discloses 14 is made of “conformal” material, which is understood to be non-conductive, “https://www.paryleneconformalcoating.com/conformal-coating/#”), and each of the transfer parts has a transfer surface (30A-30C); and a plurality of micro devices (20), wherein each of the micro devices has a device surface (40A-40C), each of the transfer units is located between the carrier and one of the micro devices, the plurality of transfer surfaces of the transfer parts of each of the transfer units are temporarily connected to the device surface of one of the micro devices for transferring the micro device onto a target substrate (Fig. 12), and an area of each of the transfer surfaces is smaller than an area of the device surface of one of the micro devices (Par. 0159-0165 and Fig. 1 and 11-12).  
Claim 3. The micro device structure of claim 1, wherein a Young's modulus of each of the transfer parts is less than a Young's modulus of the carrier and a Young's modulus of the corresponding micro device (Meitl’s disclosure 20 can be made of a metal and 14 can be made of polydimethylsiloxane) (Par. 0162 and 0193).  
Claim 5. The micro device structure of claim 1, wherein an orthographic projection of the transfer parts of each of the transfer units on the carrier is defined as a transfer region, and a ratio of the area of the transfer region to the area of the device surface of the corresponding micro device is greater than or equal to 0.5 and less than or equal to 1.5 (Fig. 13).  
Claim 9. The micro device structure of claim 8, wherein the transfer surface of each of the transfer parts is aligned with the carrier surface (Fig. 13).  
Claim 15. A carrier structure (10) suitable for transferring or supporting a plurality of micro devices, the carrier structure comprising: a carrier (12); and a plurality of transfer units (sets of three posts, 14) disposed on the carrier, wherein each of the transfer units comprises a plurality of transfer parts (14), the transfer parts include an electrical insulation material (Meitl discloses 14 is made of “conformal” material, which is understood to be non-conductive, “https://www.paryleneconformalcoating.com/conformal-coating/#”), and each of the transfer parts has a transfer surface (30A-30C), wherein each of the micro devices has a device surface (40A-40C), each of the transfer units is located between the carrier and one of the micro devices, the plurality of transfer surfaces of the transfer parts of each of the transfer units are temporarily  connected to the device surface of one of the micro devices for transferring the micro device onto a target substrate (Fig. 12), and an area of each of the transfer surfaces is smaller than an area of the device surface of one of the micro devices (Par. 0159-0165 and Fig. 1 and 11-12).  
Claim 23. The micro device structure of claim 1, wherein there is a gap between any two of the transfer parts (Fig. 1).  
Claim 24. The micro device structure of claim 1, wherein there is a gap between the carrier and each of the micro devices (Fig. 11).  
Claim 26. The micro device structure of claim 1, wherein each of the device surface is connected with a plurality of the transfer surfaces (Fig. 13).  
Claim 27. The carrier structure of claim 15, wherein there is a gap between any two of the transfer parts (Fig. 1).  
Claim 29. The micro device structure of claim 1, wherein each of the micro devices connects to the carrier structure only with the device surface thereof, and each of the device surfaces is parallel to the transfer surface (Fig. 11).  
Claim 30. The carrier structure of claim 15, wherein each of the micro devices connects to the carrier structure only with the device surface thereof, and each of the device surfaces is parallel to the transfer surface (Fig. 11).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652